DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification recites “with reference to Fig. 6”; however, the instant application does not have a Fig. 6.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “nominal diameter of 13 to 25”; however, it is not clear to the Examiner what this means. The Examiner is unable to determine the metes and bounds of the claim.
Claim 10 recites “nominal diameter of 30 to 50”; however, it is not clear to the Examiner what this means. The Examiner is unable to determine the metes and bounds of the claim.
Allowable Subject Matter
Claims 1-8 and 11-16 are allowed.
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose a pipe detachment preventing device comprising a fitting body having a receiving portion which has an external thread formed on an outer peripheral surface thereof and into which a non-threaded joint pipe is inserted; a union nut screwed and tightened to the receiving portion with an annular rubber packing interposed therebetween; a retaining ring fixed to an outer peripheral surface of the joint pipe by reducing a diameter of a retaining ring body by tightening means; a locking tool detachably attached to the union nut; and connection holding means, wherein the locking tool includes a pair of second protruding portions protruding inward at end portions of a pair of arm portions extending along a pipe axis direction from a main body, the retaining ring includes a pair of second facing portions which are provided on an outer peripheral surface of the retaining ring body and which face the second protruding portions, and a blade portion which is provided on an inner side of the retaining ring body and which bites into the joint pipe due to diameter reduction by the tightening means, and the connection holding means includes an inclination mechanism configured to incline the retaining ring in the pipe axis direction with respect to a reference plane orthogonal to a central axis of the retaining ring body, such that one of a circumferential center portion or a circumferential end portion of the retaining ring body is caused to be closer to the fitting body and the other is moved away from the fitting body, when the second protruding portions and the second facing portions come into contact with each other and a pipe pulling force which stretches the joint pipe is applied to the joint pipe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679